         Case 2:20-cr-00028-BSM Document 3 Filed 09/14/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

UNITED STATES OF AMERICA                                                  PLAINTIFF

v.                         CASE NO. 2:20-CR-00028-BSM

CORTEZ TIMLEY                                                           DEFENDANT

                                       ORDER

      The government’s motion to dismiss the information [Doc. No. 2] filed against

Cortez Timley is granted. The information against Timley is dismissed without prejudice

pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

      IT IS SO ORDERED this 14th day of September, 2020.



                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
